DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending:
		Claims 1-8 are rejected.
Response to Arguments
Arguments filed 03/10/2022 have been entered. Arguments were fully considered.
On pages 4-5 of Applicant’s arguments, Applicant argues that:
Firstly, if the diaphragm 60 of Smith were modified with the conically tapered channel 42 of cap 36, as proffered, the device of Smith would not function in its intended manner of operation but would instead impair its operation. Smith expressly teaches that "The lower or distal end 64 of pipe 50 communicates with an interior portion 66 of chamber 18 located below or beyond diaphragm 60." (Emphasis added, Smith, col. 4, lines 51-53.) A detailed image from Fig. 1 of Smith is reproduced below (to the left) to illustrate the relative positioning of distal end 64 as being positioned below or beyond diaphragm 60 so that distal end 64 is positioned beneath the diaphragm 60.

Smith teaches that its distal end 64 is located below or beyond diaphragm 60 in order to aspirate platelets immediately up to the underlying red blood cell layer. As described, "Platelets are thereby aspirated into syringe 18 until the diaphragm reaches interface 94, which separates the platelets from the underlying red blood cell layer. When this interface is reached, aspiration is completed." (Smith, col. 6, lines 29-33.) A detailed image from Fig. 4 of Smith is similarly reproduced above (to the right) for reference purposes. 

The Office proffers that one of ordinary skill in the art would change the shape of the diaphragm 60 of Smith to a conical shape as disclosed by Pennie because the conical configuration provides the benefit of facilitating and improving removal of plasma/platelets during aspiration. However, given the express teaching from Smith of positioning its distal end 64 below or beyond the diaphragm 60, the modification of the diaphragm 60 into a conical shape would accomplish the exact opposite by raising its end 64 to be above the diaphragm 60 such that the opening would not reach the interface 

	This is argument is not persuasive because the shape of the top surface of diaphragm (plunger) of Smith is modified by changing said shape to a funnel shape as disclosed by Pennie therefore the combination of Smith and Pennie will not alter the distal end of the diaphragm because the top surface is opposite of the distal end as shown in annotated Fig. 4 below. 

    PNG
    media_image1.png
    433
    504
    media_image1.png
    Greyscale

On pages 5-6 of Applicant’s arguments, Applicant argues that:
Secondly, Smith teaches that is diaphragm 60 "is movable longitudinally within chamber 18 of tubular receptacle 12 as indicated by doubleheaded arrow 62" (Smith, col. 4, lines 46-48) in order to be able bring its distal end 64 up to the interface 94 between platelets and red blood cells. However, Pennie teaches that its conically tapered channel 42, which is formed in the underside of flange 40 (rf Pennie, [0037]), is explicitly formed to remain stationary relative to its interior chamber 18. Pennie teaches that "It is a further object of this invention to provide a centrifuge tube device that features an improved, secure cover that maintains sterility of the centrifuged fluids, prevents aerosolization and eliminates the need to use centrifugal bucket caps." (Emphasis added, Pennie, [0010].) 
As part of this secure cover, its "cap 36 is securely and snugly engaged with the receptacle. The interconnection is tight enough so that the cap remains in secure interengagement with the upper end of the receptacle during centrifuging of assembly 10 and subsequent fluid aspiration therefrom." (Pennie, [0037].) Hence, it is unclear why one of ordinary would choose to modify the diaphragm 60 of Smith which is designed to move longitudinally 
Furthermore, Pennie teaches that its "Conical channel 42 facilitates and improves removal and collection of the plasma/platelets 80 during aspiration" (Pennie, [0048]) but this is due to its design in maintaining a stationary position of its conical channel 42, "Again pressure within respectable [sic] 12 is neutralized, a vacuum within lower chamber region 89 is avoided and piston 60 is driven upwardly as indicated by arrows 90 in FIG. 6." (Emphasis added, Id.)

	This is argument is not persuasive because there is a clear motivation and suggestion to combine the teachings of Smith and Pennie, moreover it is obvious to modify the shape of the top surface of the diaphragm (plunger) of Smith by changing said shape to a funnel shape as disclosed by Pennie because it facilitates removal and collection of plasma/platelets during aspiration (Pennie, see ¶48) which is desirable in Smith to separate platelets from red blood cells and plasma (Smith see C4/L65-5). Additionally, the invention of Smith relates to a centrifuge tube which enables biological product such as blood, stem cells, bone marrow aspirate to be separated into constituent components and aspirated after the biological product has been centrifuged (Smith, see C1/L10-18). In response to Applicant’s arguments that “is unclear why one of ordinary would choose to modify the diaphragm 60 of Smith which is designed to move longitudinally within a chamber with the tapered channel 42 of Pennie which is designed to remain stationary”, the flange which contains the conical channel is designed to remain stationary as Pennie discloses the flange is configured and sized such that it can be slid snugly and securely into interior chamber (Pennie, see ¶37), however the flange of Pennie is not incorporated into Smith therefore the diaphragm 60 (plunger) will continue to function as designed. Furthermore, the diaphragm (plunger) of Smith defines a channel and the funnel of Pennie is a conical channel 42 therefore it is obvious to change the shape of the top of the diaphragm to provide a conical channel and because funnels (conical channels) are well-known in the art of separating apparatuses. Therefore, the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 7,976,796) in view of Pennie (US 2016/0367982). 
	Regarding claim 1, Smith teaches a method of separating components from blood (see Entire Abstract), comprising: Introducing (see Fig. 2 of “introducing” step and see C3/L24-28) a volume of blood through a plunger (Fig. 2, plunger 60 (Fig. 2, diaphragm 60); see C5/L20-22) and into a channel defined by a cylindrical tube (Fig. 2, cylindrical tube 12 (Fig. 2, cylindrical receptacle 12); see C3/L35-37) such that the plunger is moved from a first position within the cylindrical tube to a second position in proximity to an opening defined by the tube (“biological product is 
Annotated Figs. 2 & 4

    PNG
    media_image2.png
    758
    653
    media_image2.png
    Greyscale


	In a related field of endeavor, Pennie teaches a platelet concentrating system (see Entire Abstract) comprising a funnel (conically tapered channel) (see ¶37) (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the top surface of the plunger (diaphragm) of Smith by changing said shape of said top surface to a conical shape as disclosed by Pentti because said configuration provides the benefit of facilitating and improving removal of plasma/platelets during aspiration (Pennie, see ¶48) which is desirable in Smith because plasma and platelets are removed during aspiration (Smith, see Fig. 4 and see C3/L30-35).
	Regarding claim 3, Smith and Pennie teach the method of claim 1 wherein introducing a volume of blood (Smith, see annotated Fig. 2 of “introducing” step) comprises introducing the volume of blood through a tubing attached to a funnel fluid opening (Pennie, see Fig. 2) (the combination of Smith and Pennie teaches the tubing attached to the funnel fluid opening since said funnel is at the top end of the plunger (diaphragm)). 
	Regarding claim 5, Smith and Pennie teach the method of claim 1 wherein applying a centrifugal force comprises forming the first fractional layer comprised of a PRP layer (Smith, see Fig. 3 of PRP layer or platelet-rich plasma and C6/L19-25).
	Regarding claim 6, Smith and Pennie teach the method of claim 1 wherein applying a centrifugal force comprises forming the second fractional layer comprised of a RBC layer (Smith, see Fig. 3 of RBC layer or “red blood cells” and C5/L52-55).
	Regarding claim 7, Smith and Pennie teach the method of claim 1 wherein withdrawing at least the first fractional layer comprises suctioning the first fractional layer via a withdrawal syringe fluidly coupled to the funnel (Smith, Fig. 4, withdrawal syringe S (Fig. 4, syringe S); see C6/L21-25).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 7,976,796) in view of Pennie (US 2016/0367982) and further in view of Breno (USPN 4,210,623). 
	Regarding claim 2, Smith and Pennie teach the method of claim 1.
	The combination of references does not teach introducing an anticoagulant into the cylindrical tube.
	In a related field of endeavor, Breno teaches a fluid collection apparatus (see Entire Abstract) comprising introducing an anticoagulant into the cylindrical tube (see C7/L4-6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducing step of Smith by introducing an anticoagulant into the cylindrical tube as taught by Breno because the simple addition of a known anticoagulant to a known introducing step, obviously resulting in forming plasma (Breno, see C7/L1-10; Smith, see Fig. 3 of “plasma”) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 7,976,796) in view of Pennie (US 2016/0367982) and further in view of von Behrens (USPN 3,914,985).
	Regarding claim 4, Smith and Pennie teach the method of claim 3.
	The combination of references does not teach removing the tubing from the funnel fluid opening prior to applying the centrifugal force.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the centrifuge method of Smith by removing the tubing from the funnel fluid opening prior to applying the centrifugal force as taught by von Behrens because applying a known centrifuge method to another known centrifuge tube, obviously resulting in high-speed centrifugation (Behrens, see C2/L60-68) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778